Citation Nr: 9918482	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  94-32 531 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in the 30 percent rating 
currently assigned for chronic brain syndrome.

2.  Entitlement to an increase in the 30 percent rating 
currently assigned for a cervical spine disorder.

3.  Entitlement to an increased (compensable) rating for 
paralysis of the right lower radicular group.

4.  Entitlement to an increased (compensable) rating for 
paralysis of the left lower radicular group. 

5.  Entitlement to an increased (compensable) rating for 
paralysis of the right vocal cord. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from October 1959 to March 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

A rating decision in December 1995 granted service-connection 
for tinnitus, evaluated as noncompensable, and increased the 
rating for a hearing loss to 10 percent.  The RO notified the 
veteran of this rating decision and of his appeal rights in a 
letter dated December 5, 1995.  The veteran offered testimony 
at his August 1996 hearing at the RO as to his claim for 
increased evaluation of his hearing loss disability and a 
compensable evaluation for tinnitus.  The hearing officer 
accepted this testimony as a notice of disagreement with the 
December 1995 rating decision as to those two issues, and the 
veteran was given a statement of the case on those issues 
under cover of a letter dated October 31, 1996.  He was given 
60 days to file a substantive appeal as to the new issues.  
On December 26, 1996, a VA Form 9 was received, but it made 
reference only to an issue that had not yet been adjudicated 
by the RO.  It contained no reference at all to the hearing 
loss or tinnitus claims.  There was no further correspondence 
from the veteran or his representative within the time 
permitted to perfect an appeal of these issues, and they are 
not before the Board.


REMAND

During the pendency of the appeal, the Social Security 
Administration (SSA), in a decision in October 1996, awarded 
the veteran entitlement to disability as of September 1994.  
In the decision, the Administrative Law Judge referred to the 
medical evidence of record and specifically discussed a 
psychological examination by Stephen R. Harris, Ph.D.  
However, it does not appear that the evidence supporting the 
SSA decision were requested or considered by the RO, and no 
discussion of, or reference to, these records is contained in 
a supplemental statement of the case as required by 38 C.F.R. 
§ 19.37(a) (1998).  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).

Further, it is noted that the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq., were amended in 
November 1996, during the pendency of the appeal of this 
claim.  Under the new rating criteria, VA no longer relies on 
a subjective determination of the degree of impairment.  The 
descriptive phrases of the overall severity of psychiatric 
disabilities (mild, moderate, considerable, severe, etc.) 
previously set forth under the pertinent diagnostic codes 
have been deleted.  Pursuant to the amended rating criteria, 
more objective factors such as the severity of the effects of 
psychiatric symptoms as described by the examining physician, 
see 38 C.F.R. § 4.126(a), are determinative of the disability 
rating to be assigned.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the RO must 
evaluate the veteran's claim for an increased rating from 
November 7, 1996, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

It is noted that the RO, in the statement of the case in May 
1994, evaluated the claim for an increased rating for chronic 
brain syndrome under the old criteria then in effect.  In 
addition, in the supplemental statement of the case in March 
1998, the RO evaluated the chronic brain syndrome under the 
revised rating criteria.  However, as of the effective date 
of the revised criteria, the RO must consider which version 
is more favorable and apply the more favorable criteria, or, 
if neither is more favorable, apply the new.  Karnas, supra; 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam) see 
also VAOPGCPREC 11-97.  Accordingly, this sub-issue is 
referred to the RO for consideration in connection with the 
readjudication of the claim.  

In addition, on the most recent VA psychiatric examination in 
March 1997, the examiner deferred a Global Assessment of 
Functioning (GAF) score pending a neuropsychological 
evaluation.  The neuropsychological evaluation was performed, 
however, there is no indication in the record that a GAF 
score was subsequently recorded by the psychiatrist.

The veteran has not had official VA examinations to determine 
the severity of his service-connected cervical spine 
disorder, the paralysis of the right and left lower radicular 
groups, or paralysis of the right vocal cord since 1995.  
During a VA hospitalization in May 1996, there were no 
findings concerning these disabilities.  While the claims 
folder was at the Board, VA outpatient records disclosing 
treatment for the cervical spine disorder in November 1998 
were received.

In view of the foregoing, this case is REMANDED to the RO for 
further development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records in its 
possession which pertain to the award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and any additional available 
medical records relied upon concerning 
claims/appeals filed by the appellant for 
either SSA disability or supplemental 
income benefits.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  

2.  Obtain and associate with the claims 
file copies of all VA treatment records 
for the veteran, from 1996 to the 
present.  The records are to include all 
pertinent diagnostic test results and all 
records, whether maintained on paper, 
electronically (e.g., on computer 
records), or on film or microfiche.

3.  Schedule the appellant for VA 
examinations to determine the current 
level of disability stemming from the 
cervical spine disorder, the paralysis of 
the right and left lower radicular 
groups, and the paralysis of the right 
vocal cord.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests, should 
be conducted and all pertinent findings 
should be reported in detail.

4.  The RO should schedule the appellant 
for another VA psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All tests deemed necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected chronic brain syndrome 
due to trauma with facial spasm and 
anxiety with headaches and discuss the 
severity and frequency of any such 
manifestations as they affect the 
veteran's occupational and social 
adjustment.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service- 
connected chronic brain syndrome.  The 
examiner is asked to explain the meaning 
of the GAF score.

5.  After completion of the above, 
readjudicate the issues of an increased 
ratings for chronic brain syndrome, the 
cervical spine disorder, the paralysis of 
the left and right lower radicular group, 
and the right vocal cord, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  From the 
effective date of the revised rating 
criteria for mental disorders, the 
appellant's chronic brain syndrome is to 
be evaluated under both the old and new 
rating criteria, and the version more 
favorable to the veteran is to be 
applied.  If neither is more favorable, 
apply the new criteria.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

